846 F.2d 73Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin S. SCHNEIDER, Plaintiff-Appellant,v.WICKES COMPANIES, INC., Defendant-Appellee,
No. 87-3887.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1988.Decided May 6, 1988.

H. Ray Ham for appellant,
Stephen T. Savitz (Gignilliat, Savitz & Bettis on brief) for appellee.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
PER CURIAM:


1
The plaintiff, Edwin Schneider ("Schneider"), was employed as an auditor by the defendant, Wickes Co., Inc.  ("Wickes").  During the period from April, 1982 to January, 1984 Wickes underwent reorganization pursuant to Chapter 11 bankruptcy proceedings and reduced its workforce from approximately 40,000 persons to 25,000.  Schneider was discharged during the course of this reorganization.  He was 58 years old.


2
Schneider filed a claim against Wickes under 29 U.S.C. Sec. 621 et seq.  (1982), the Age Discrimination and Employment Act of 1967 ("ADEA").  He alleged that Wickes fired him because of his age and retained auditors younger than he.  Wickes moved for summary judgment on Schneider's claim under Federal Rule of Civil Procedure 56.  The district court referred this matter to the United States Magistrate, who recommended that the defendant's motion for summary judgment be granted.  The district court thereafter granted Wickes' motion for summary judgment, and we affirm on the basis of the district court's order.


3
AFFIRMED.